DETAILED ACTION
Disposition of Claims
Claims 1-18 are pending.
Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application US2020/0231986A1, Published 07/23/2020.
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representative authorizes such communications in writing within the official record of the patent application. A sample authorization is available at MPEP § 502.03, part II.  If Applicant’s representative chooses to provide this authorization, please ensure to include a valid e-mail address along with said authorization.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/24/2020, 09/14/2020, 09/23/2021, and 07/13/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Notably, the disclosure statement filed lists a Search Report. The listing of the references cited in a Search Report itself is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, "the list ... must be submitted on a separate paper." Therefore, the references cited in the Search Report have not been considered. Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all "statement" requirements of 37 CFR 1.97(e). See MPEP § 609.05(a). 
Note: If copies of the individual references cited on the Search Report are also cited separately on the IDS (and these references have not been lined-through) they have been considered.  


Third Party Submission
Note a third party submission under 37 CFR §1.290 was submitted on 06/21/2021 and was reviewed by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the use of implied phrases (e.g. “This disclosure relates…” and “This disclosure thus relates…”).  Correction is required.  See MPEP § 608.01(b).


Claim Rejections - 35 USC § 112(b); Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 provides that the AAP protein “has the nucleic acid sequence shown in SEQ ID NO:1”.  However, the entire SEQ ID NO: 1 nucleic acid transcript is for the entire cap gene from AAV, which encodes all of VP1, and AAP is only encoded from a small portion of this nucleic acid.  It is suggested the specific nucleic acids which encode AAP be claimed (e.g. wherein AAP is encoded from nucleic acids X-Y of SEQ ID NO:1) or the specific nucleic acid that consists of only the AAP ORF be deposited and claimed as a separate SEQ ID NO:.  
As the metes and bounds of this limitation are unclear, instant claim 4 is rejected on the grounds of being indefinite.  


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the AAV particles" in line 1.  There is insufficient antecedent basis for this limitation in the claim.


Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
Claim 1 is drawn to a non-naturally occurring nucleic acid molecule for production of capsids of an Adeno-Associated Virus (AAV) in insect cells, wherein the nucleic acid molecules comprise a first open reading frame encoding major capsid protein VP1 and minor capsid proteins VP2 and VP3, and a second open reading frame encoding an Assembly-Activating Protein (AAP).  
Further limitations on the nucleic acid molecule of claim 1 are wherein expression of the nucleic acid leads to the generation of AAV virions composed of VP1, VP2, and VP3 at a stoichiometry of between 1:1:8 and 1:1:12 (claim 2); wherein the open reading frame encoding an Assembly-Activating Protein (AAP) is functional in insect cells and comprises a start codon selected from the group consisting of CTG, ATG, ACG, TTG, GTG, ATT, and ATA (claim 3); wherein the open reading frame encoding an Assembly-Activating Protein (AAP) has the nucleic acid sequence shown in SEQ ID NO: 1 (claim 4); wherein the open reading frame encoding the VP1, VP2, and VP3 proteins comprises a start codon of the VP1 protein, wherein the start codon is selected from the group consisting of ACG, TTG, CTG, and GTG (claim 5); wherein the open reading frame encoding the VP1, VP2, and VP3 proteins comprises a start codon of the VP2 protein, wherein the start codon is selected from the group comprising ACG, TTG, CTG and GTG (claim 6); wherein the open reading frame encoding the VP1, VP2, and VP3 proteins comprises a synthetic intron sequence within the VP1 sequence (claim 7), further comprising (i) a first expression control sequence controlling the expression of the VP1 sequence and (ii) a second expression control sequence controlling the expression of the VP2 and VP3 sequences (claim 8); wherein the second expression control sequence controlling the expression of the VP2 and VP3 sequences is located in the intron sequence (claim 9), wherein the open reading frame encoding the VP1, VP2 and VP3 proteins comprises a start codon of the VP2 protein, wherein the start codon is selected from the group consisting of ACG, TTG, CTG, and GTG (claim 10); and further comprising an expression cassette for expressing AAV Rep proteins (claim 11).
Claim 12 is drawn to a non-naturally occurring baculovirus vector comprising a nucleic acid molecule of claim 1.
Claim 13 is drawn to a non-naturally occurring insect cell comprising a nucleic acid molecule according to claim 1 or a baculovirus vector according to claim 12, further comprising a recombinant AAV vector genome comprising a transgene nucleic acid (claim 14).
Claim 15 is drawn to a method for producing AAV particles, the method comprising: a) culturing the insect cells of claim 13; and b) collecting the AAV particles produced by the insect cells cultured at step a).  
Further limitations on the method of claim 15 are comprising: c) purifying the AAV particles collected at step b) by immunoaffinity chromatography, wherein the chromatography support is a support onto which an anti-AAV8 antibody or an AAV8-binding fragment thereof is immobilized (claim 16).
Claim 17 is drawn to a method for purifying AAV capsid proteins, the method comprising performing affinity chromatography on a sample comprising AAV capsid proteins using a chromatography support to which an anti-AAV8 antibody or an AAV8-binding fragment is immobilized, wherein the AAV capsid proteins comprise the AAV- Anc80L65 serotype (claim 18).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2 and 5-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US20090203071A1, Pub. 08/13/2009, hereafter “Chen”).
The Prior Art
Chen teaches expression of adeno-associated virus (AAV) overlapping open reading frames (ORFs) VP1, VP2, and VP3 from a baculovirus vector within insect cells (entire document; see abstract; ¶[0016]).  VP1, VP2, and VP3 are all expressed from the same overlapping nucleic acid; wherein VP1 and VP2 differ from VP3 by N-terminal extensions of approximately 138 and 65 additional amino acids, respectively, and all 3 open reading frames are found within the cap gene of AAV.  Additionally, the assembly-activating protein (AAP) is also inherently encoded from the cap gene (see Figs. 1-2 of the instant specification.)  Chen therefore teaches the limitations of instant claim 1 as the cap gene of Chen inherently includes all four claimed ORFs of said claim.  Chen teaches insertion of an intron into a N-terminal portion of the VP1 open reading frame (Fig. 2; instant claim 7) wherein said intron has a insect cell-operable promoter (¶[0022-0024]; instant claim 10) and the overlapping reading frames have different start sites (¶[0048]).  Chen teaches the VP1 initiation codon may be mutated from ATG to ACG as it slows the over-expression of this protein, but that with their system, it is not necessarily required (¶[0050][0078]; instant claim 5), and Chen teaches the start codon for VP2 and VP3 are normally ACG and ATG, respectively (¶[0091]; instant claims 6, 10).  Chen teaches the design of their intron-comprising cap gene allows for expression of the capsid proteins at a ratio closer to that found in mammalian cells, wherein VP1:VP2:VP3 are at a ratio of 1:1:10 (¶[0091]; instant claim 2).  Chen teaches the nucleic acid molecule with the heterologous intron inserted within the cap gene comprises two expression control sequences that are operable in the insect cells, wherein the intron comprises the second insect-cell operable promoter, and wherein one promoter controls the expression of the first ORF of the gene (VP1) and the second promoter controls expression of the additional ORFs (at least VP2 and VP3) (entire document; see abstract; reference claim 1; instant claims 8-9).  Chen teaches a vector may comprise these AAV sequences (reference claims 9-10), such as a baculovirus vector (¶[0020][0032-0033][0057]; instant claim 12), and said nucleic acid may further comprise cassettes for expressing additional AAV Rep proteins (¶[0032-0033][0040][0049-0050]; instant claim 11).  Said baculovirus vectors encoding the heterologous AAV genes may be within insect cells (reference claims 11-18; ¶[0078][0088]; instant claims 13-14).  Chen teaches producing and collecting AAV particles within insect cells using the expression constructs comprising the AAV Rep and Cap coding sequences comprising the insect cell introns (Example 4 starting at ¶[0095]; instant claim 15).
Chen therefore teaches every limitation of instant claims 1-2 and 5-15, and anticipates the instant invention.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen as as applied to claims 1-3 and 5-15 above, and further in view of Lock et. al. (US20190002844A1, Pub. 05/25/2019, Priority 12/11/2015; hereafter “Lock”) and Zinn et. al. (Zinn E, et. al. Cell Rep. 2015 Aug 11;12(6):1056-68. Epub 2015 Jul 30; hereafter “Zinn”); as evidenced by Zinn et. al. (Zinn EM, et. al. Adeno-associated virus isolate Anc80L65 capsid protein (VP1) gene, complete cds. GenBank: KT235804.1, Dep. 08/07/2015; hereafter “KT235804”.)
The Prior Art
The teachings of Chen have been set forth supra.  While Chen teaches purification of the mature AAV particles from the insect cells, Chen fails to specifically teach the use of affinity chromatography as the virion isolation technique.  However, affinity chromatography for purification of mature AAV virions was well known in the art at the time of filing, as evidenced by the teachings of Lock.
Lock teaches chromatography purification methods of AAV, especially for AAV8 serotyped capsids (entire document; see abstract.)  These purification methods utilize affinity capture chromatography techniques (¶[0008]) and can use high performance affinity resins specific for a certain AAV serotype (¶[0012]).  Said AAV virions may be isolated from baculovirus-production systems grown in insect cell lines (¶[0062]).  
Position 528-530 of KT235804 is a “CAG” codon, and KT235804 is a known AAV strain that aligns with 100% identity to SEQ ID NO: 1 (see BLAST results; instant claim 4).  This sequence is an ancestral strain related to AAV serotypes 1, 2, 8, and 9 (abstract) that was designed by Zinn and showed high thermostability and great promise as a gene transfer vehicle for multiple tissue types in clinical and laboratory settings (“Discussion” starting at p. 1063).  
Given the teachings of Lock, one of skill in the art would have found isolation of AAV8 virions using affinity chromatography obvious, and would know about the tools, such as affinity resins, wash conditions, and reagents, necessary to perform such purification methods.  Given the teachings of Chen, one of skill in the art would know of methods and constructs to generate AAV, such as AAV8 and ancestors or derivatives thereof.  It would be obvious to a skilled artisan to try with a reasonable expectation of success to purify the AAV generated by Chen using the methods of Lock, thus rendering the limitations of instant claims 16-17 obvious to a skilled artisan.  As SEQ ID NO: 1 was an engineered ancestral strain of AAV8 known in the art at the time of filing as Anc80L65 as evidenced by KT235804 and Zinn, and showed great promise as a delivery vector in clinical and laboratory settings, it would be obvious to a skilled artisan to want to try and purify said vector, especially on a larger scale as taught by Lock.  Arriving at an AAV which was easily produced through the methods of Chen and had great promise as a vector as taught by Zinn would be an obvious improvement to make on known AAV systems, and utilization of affinity chromatography to purify these AAV for use in clinical settings through the methods of Lock would be an obvious optimization step.  Arriving at the limitations of instant claims 4 and 16-18 would be obvious to a skilled artisan, given what was known in the art at the time of filing as taught by Chen, Lock, and Zinn.
It would have been obvious to one of ordinary skill in the art to modify the methods and compositions taught by Chen in order to generate an optimized system for producing and isolating AAV8 and related Anc80L65, a vector shown to have great promise as a delivery vector.  One would have been motivated to do so, given the suggestion by Lock that the method of using specific affinity chromatography steps would isolate AAV8 on a precise, accurate, and large scale.  There would have been a reasonable expectation of success, given the knowledge that affinity chromatography was often used to isolate AAV in a serotype-specific manner using resins comprising anti-AAV antibodies or binding partners, as taught by Lock, and also given the knowledge that Anc80L65 was desirable as a clinical vector and would need to be highly purified to be used in a clinical setting, as suggested by Zinn.  Thus the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.


Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is listed below.
Wilson et. al. (WO2017015102A1, Pub. 01/26/2017.)
US11034732B2 – related inventor, but teaches altering AAV so that it no longer requires AAP to formulate virions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648